434 F.2d 1049
75 L.R.R.M. (BNA) 2912, 64 Lab.Cas.  P 11,353
NATIONAL LABOR RELATIONS BOARD, Petitionerv.PRINTERS SERVICE, INC., Photo-Composition Service, Inc., Respondent.
No. 20376.
United States Court of Appeals, Sixth Circuit
Dec. 14, 1970.

On Petition to Enforce an Order of National Labor Relations Board.
Alice Andrews, N.L.R.B., Washington, D.C., Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, Nancy M. Sherman, Attys., N.L.R.B., Washington, D.C., on the brief, for petitioner.
John H. Doesburg, Chicago, Ill., for respondents.
Before WEICK, McCREE, and MILLER, Circuit Judges.

ORDER.

1
This case is before the court upon the application of the National Labor Relations Board for enforcement of its order issued April 30, 1969, and reported at 175 N.L.R.B. No. 120.  Reference is made to the Decision and order of the Board and to the adopted findings and conclusions of the Trial Examiner for a statemtnt of facts.


2
Upon consideration of the briefs, oral arguments, and the entire record, the court concludes that the order of the Board is supported by substantial evidence on the record considered as a whole.


3
It is ordered that the order of the Board be, and it hereby is, enforced.